Citation Nr: 1728477	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for limitation of flexion due to chondromalacia patella of the right knee (right knee disability).

2. Entitlement to an increased disability rating in excess of 30 percent for limitation of extension due to the right knee disability.

3. Entitlement to an increased disability rating in excess of 10 percent for impairment of the right knee due to the right knee disability.

4. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (2016), for an additional disability resulting from carpal tunnel release surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974  to October 1982, which included service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Montgomery, Alabama, and a June 2010 rating decision of the RO in Montgomery, Alabama.

During the pendency of this appeal, in March 2014 and April 2014 rating decisions, the RO granted service connection for limitation of extension due to the right knee disability with a 30 percent disability rating effective October 18, 2016, as well as service connection for impairment of the right knee due to the right knee disability with a 10 percent disability rating effective October 18, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In January 2013, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In December 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely, to obtain outstanding VA treatment records and afford the Veteran another VA examination to assess the current nature and severity of his right knee disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record according to a May 2016 VA internal memorandum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

I. Right Knee Disability

The Veteran contends that his service-connected right knee disability has worsened since the initial rating date.  See January 2013 Hearing Transcript at 8; April 2007 Notice of Disagreement.  

In furtherance of the increased rating claims, the Veteran has been afforded four different VA examinations; in December 2006, January 2012, February 2014, and February 2017.  See December 2006 VA Examination Report; January 2016 VA Examination Report; February 2014 VA Examination Report; February 2017 VA Examination Report.  

The Board notes that all but the February 2017 VA examination were conducted prior to the Court's decision in Correia.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Regardless of when the examination was conducted, the Board must be mindful of the Court's holding in Correia.  In interpreting 38 C.F.R. §§ 4.40, 4.59 (2016), the Court held that an adequate VA examination of the joints must, to the extent possible, record the results of range of motion (ROM) testing for pain on active and passive motion and in weight-bearing and nonweight-bearing of the damaged joint as well as the undamaged opposite joint.  Id. at 170.  Furthermore, the Court held that an adequate VA examination must also include the necessary findings to evaluate functional loss during flare-ups.  Id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating if the examiner fails to address functional loss during flare-ups); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that an examiner must express an opinion as to whether pain could significantly limit functional ability or ROM during a flare-up or when used repeatedly over time).  

In that regard, the February 2014 VA examination is inadequate.  See February 2014 VA Examination Report; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Although, the February 2014 VA examiner indicated the Veteran reported the occurrence of flare-ups, which made it difficult for him to complete daily tasks, the VA examiner did not render an opinion as to functional loss during flare-ups.

While the subsequent February 2017 VA Examination Report is devoid of any current reports of flare-ups, the VA examiner did not address the flare-ups reported at the February 2014 VA examination.  See February 2017 VA Examination Report.  Therefore, the Board does not have sufficient detail to conduct a fully informed evaluation of the Veteran's right knee disability.  See Stefl, supra; see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Accordingly, a remand is necessary for an addendum opinion.




II. Carpal Tunnel Release Wound Washout and Revision

The Veteran contends that he suffers from an additional disability as a result of a March 2004 wound washout and revision performed at the Birmingham VA medical center following his carpal tunnel release surgery.  See January 2013 Hearing Transcript at 10-12.  More specifically, he contends that his initial carpal tunnel release procedure was successful.  Following the initial operation, he was able to put pressure on his fingers and everything felt okay.  However, approximately one week following the procedure his stiches were removed.  Two days later, his surgical wound dehisced.  Consequently, he had to undergo a wound washout and revision.  Subsequently, his developed issues with his left hand.  He avows that a VA treatment provider informed him the stitches may have been taken out too early.

In furtherance of this claim, three different VA Examinations Reports have been authored.  First, in May 2010, following a review of the claims file, a VA examiner opined that his current carpal tunnel syndrome was due to the same factors that cause his original carpal tunnel syndrome.  See May 2010 VA Examination Report.  

In December 2013, another VA examiner reviewed the claims file and rendered a second opinion.  See December 2013 VA Examination Report.  At that time, the VA examiner noted an April 2008 electromyography results revealed ulnar neuropathy as well as mild left carpal tunnel syndrome; and an x-ray examination revealed mild osteoarthritis of the scaphotrapezial and interphalangeal joints of the thumb as well as the fifth metacarpophalangeal joint.  It also showed moderate osteoarthritis at the first carpometacarpal and the first metacarpophalangeal joints, and small lucencies in the capitate, which may represent cysts rather than erosions.  Consequently, the VA examiner noted assessments of post-operative residuals of carpal tunnel syndrome, degenerative arthritis of hand joints, and left ulnar neuropathy.  Noting that although carpal tunnel release surgery relieves the symptoms in the majority of cases, the VA examiner stated in some the symptoms may persist if it was severe to begin with, which was true of the Veteran's condition prior to the carpal tunnel release surgery.  Of note, the VA examiner opined that neither the degenerative arthritis of hand joints nor left ulnar neuropathy were related to carpal tunnel syndrome. 

Subsequently, in December 2015, the December 2013 VA examiner rendered an addendum opinion clarifying an internal conflict in the earlier VA Examination Report.  See December 2015 VA Examination Report . 

A review of the medical evidence of record reveals the Veteran has been diagnosed with dystonia of the left thumb which he contends had its onset following the wound washout and revision.  See May 2015 VA Occupation Therapy Note.  In May 2015, he described experiencing sudden shooting pain in his left thumb, with twitching and spasms, as well as "catching" of the thumb when in a flexed position.  Id.  At that time, the treatment provider observed he had involuntary movement/spasms of the left thenar eminence involving the left thumb.  Id.  

Of import, none of the VA Examination Reports noted above addressed the Veteran's diagnosis of dystonia of the left thumb or any conditions associated with the left thenar eminence.  Thus, a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the February 2017 VA examiner for an addendum opinion regarding the right knee disability.  If the February 2017 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Describe all reports of flare-ups contained in the record, to include his report of flare-ups at the February 2014 VA examination.  

b. Identify whether there is any functional loss or limitation of motion based on his report.  

c. If there is any functional loss based on his report, discuss its impact and severity.  If there is no functional loss, explain why. 

d. If there is any limitation of motion based on his report, provide an estimate, in degrees, of the additional limitation of motion due to flare-ups.  If unable to provide an estimate or if there is no limitation of motion, explain why.

e. If his report of flare-ups more appropriately describes a baseline of the severity of his right knee disability, indicate the same and explain why.  

f. If an opinion cannot be rendered without resorting to mere speculation, explain why.

2. Return the Veteran's claims file to the December 2015 VA examiner for an addendum opinion regarding the carpal tunnel release wound washout and revision.  If the December 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Identify all diagnoses pertaining to the left hand, wrist, and fingers after the carpal tunnel release surgery.

b. As to each diagnosis identified, to include his dystonia of the left thumb and any condition associated with the left thenar eminence, opine whether it is at least as likely as not (50 percent probability or greater) it is due to an event not reasonably foreseeable in the course of the VA treatment.  

For VA purposes, "reasonably foreseeable" means the event is one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided; a type of risk the reasonable health care provider would have disclosed in connection with informed consent procedures.

c. As to each diagnosis identified, to include his dystonia of the left thumb and any condition associated with the left thenar eminence, opine whether it is at least as likely as not (50 percent probability or greater) it is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA  in furnishing hospital care, medical or surgical treatment, or examination.  

d. In rendering an opinion, address his lay statements regarding the onset of symptoms attributable to the dystonia of the left thumb and  any condition associated with the left thenar eminence.

e. In rendering an opinion, address his contention that his sutures were removed prematurely following the carpal tunnel release surgery.

f. Discuss why the diagnoses of degenerative arthritis of hand joints and left ulnar neuropathy noted in the December 2013 VA Examination Report are not related to his carpal tunnel release surgery or wound washout and revision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).






